Citation Nr: 1212937	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for an old compression fracture, L2, with limitation of motion.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in pertinent part, denied the Veteran's claim for an increased rating for a back disability.  A December 2007 rating decision continued this denial.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a January 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Subsequent to the issuance of the March 2010 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  RO consideration of this evidence was waived by the Veteran in January 2012.  See 38 C.F.R. § 20.1304 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Court has held that a total rating based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

In TDIU rating claims, the Court has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).

The Veteran, in his October 2007 and February 2010 VA examinations, reported that his back pain radiated into his left leg.  A neurological examination was conducted during both of these VA examinations but neither examiner made any findings with regard to radiculopathy.  In addition, the Veteran has alleged that he stopped working, at least in part, due to his lumbar spine disability.  The record suggests that he stopped working as a television installer and trainer sometime in 2008.  Clarification of these issues is required on remand.
 
During the January 2012 hearing, the Veteran testified that drew Social Security Administration benefits due to a back and/or leg disability.  Records associated with this application or any award are not contained in the claims file.  The Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Any such records should therefore be obtained on remand. 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration and request all medical records and decisions associated with any benefit application the Veteran may have filed.

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  Following the completion of the above development, the RO should obtain an addendum opinion to the February 2010 VA examination, if possible, or afford the Veteran a VA orthopedic examination, to determine whether he suffered from lower extremity radiculopathy during the course of the appeal.  

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Has the Veteran's lumbar spine disability manifested as lower extremity radiculopathy at any time since October 2006?  If such impairment is present, the examiner should note the nerves involved, and whether there is atrophy, complete or incomplete paralysis, neuralgia or neuritis, and the severity of these conditions.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service connected disabilities combined would prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him?  The examiner should also comment on the Veteran's contention that his disabilities prevent him from climbing ladders as required by his previous employment as a television installer and trainer.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

4.  If the claim for an increased rating on appeal remains denied, the RO should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


